NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 GREGORY BANKS,                                  No. 15-16517

                  Plaintiff-Appellant,           D.C. No. 2:13-cv-00324-RCJ-PAL

   v.
                                                 MEMORANDUM*
 KARINA CASTILLO; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Nevada state prisoner Gregory Banks appeals pro se from the district court’s

judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to a

serious medical need arising out of his pretrial detention at Clark County Detention

Center. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We may affirm on any

basis supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008). We affirm.

      Summary judgment was proper on Banks’s deliberate indifference claim

because under any potentially applicable standard Banks failed to raise a genuine

dispute of material fact as to whether defendants knew of or disregarded an

excessive risk of serious harm to Banks’s health. See Toguchi, 391 F.3d at 1057-

58 (a prison official acts with deliberate indifference only if the official knows of

and disregards an excessive risk to a prisoner’s health; neither a prisoner’s

difference of opinion concerning the course of treatment nor mere negligence in

treating a medical condition amounts to deliberate indifference); Lolli v. Cty. of

Orange, 351 F.3d 410, 419 (9th Cir. 2003) (pretrial detainee’s claim of deliberate

indifference to a serious medical need is analyzed under the Fourteenth

Amendment Due Process Clause rather than under the Eighth Amendment, but

same standards apply); cf. Castro v. County of Los Angeles, 833 F.3d 1060, 1067-

71 (9th Cir. 2016) (en banc) (setting forth elements of Fourteenth Amendment

failure-to-protect claim by pretrial detainee).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           2